Citation Nr: 0941081	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-03 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation training outside the 
United States under the provisions of Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to August 2005.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
April 2009, the Veteran requested a Board hearing at the RO.  
Therein, he listed an address in Paris, France.  In response, 
in a letter dated September 2009, the Board asked the Veteran 
to clarify when he planned to return to the United States so 
that VA could arrange the requested hearing.  The Board 
indicated that if it did not hear from the Veteran within 30 
days of the date of the letter, the Board would assume that 
the Veteran did not want a hearing.  Thereafter, the Veteran 
did not respond.  


FINDING OF FACT

1.  The Veteran is pursuing training at Sciences Po in Paris, 
France in order to receive a Masters Degree in Public Affairs 
(MPA).  

2.  A case manager has not determined that this training is 
in the best interest of the Veteran and the Federal 
Government.

3.  Training towards a MPA is available in the United States 
and it would not cause personal hardship for the Veteran to 
pursue such training in this country.  


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
training outside the United States under the provisions of 
Chapter 31, Title 38, United States Code, are not met.  38 
U.S.C.A. §§ 3100, 3101, 3102, 3114 (West 2002); 38 C.F.R. §§ 
21.1, 21.35, 21.40, 21.50, 21.51, 21.52, 21.53, 21.57, 21.130 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA has recently codified these duties with regard to 
vocational rehabilitation claims as follows:

(a) VA has a duty to notify claimants of 
necessary information or evidence. Except 
when a claim cannot be substantiated 
because there is no legal basis for the 
claim, or undisputed facts render the 
claimant ineligible for the claimed 
benefit, when VA receives a complete or 
substantially complete application for 
vocational rehabilitation benefits and 
services provided under this subpart or 
subpart M of this part VA will: 
(1) Notify the claimant of any 
information and evidence that is 
necessary to substantiate the claim; 
(2) Inform the claimant which information 
and evidence, if any, the claimant is to 
provide to VA and which information and 
evidence, if any, VA will try to obtain 
for the claimant; and 
(3) Inform the claimant of the time 
limit, as provided in paragraph (c) of 
this section, for responding to VA's 
notification, and of actions, as provided 
in paragraph (d) of this section, that VA 
may take to decide the claim if the 
claimant does not respond to such 
notification within 30 days.
74 Fed. Reg. 31854 (Jul. 6, 2009) (to be codified at 
38 C.F.R. § 21.32)

VA has also issued a new regulation with regard to its duty 
to assist Veterans in obtaining evidence to substantiate 
their claims vocational rehabilitation benefits as follows:

(a) VA's duty to assist begins when VA 
receives a complete or substantially 
complete application. (1) Except as 
provided in paragraph (d) of this 
section, upon receipt of a complete or 
substantially complete application for 
vocational rehabilitation benefits and 
services under this subpart or subpart M 
of this part, VA will: 
(i) Make reasonable efforts to help a 
claimant obtain evidence necessary to 
substantiate the claim; and 
(ii) Give the assistance described in 
paragraphs (b) and (c) of this section to 
an individual attempting to reopen a 
finally decided claim. 
(2) VA will not pay any fees a custodian 
of records may charge to provide the 
records VA requests. 
(b) Obtaining records not in the custody 
of a Federal department or agency. (1) VA 
will make reasonable efforts to obtain 
relevant records not in the custody of a 
Federal department or agency. These 
records include relevant records from: 
(i) State or local governments; 
(ii) Private medical care providers; 
(iii) Current or former employers; and 
(iv) Other non-Federal governmental 
sources. 
(2) The reasonable efforts described in 
paragraph (b)(1) of this section will 
generally consist of an initial request 
for the records and, if VA does not 
receive the records, at least one follow-
up request. The following are exceptions 
to this provision concerning the number 
of requests that VA generally will make: 
(i) VA will not make a follow-up request 
if a response to the initial request 
indicates that the records sought do not 
exist or that a follow-up request for the 
records would be futile. 
(ii) If VA receives information showing 
that subsequent requests to this or 
another custodian could result in 
obtaining the records sought, reasonable 
efforts will include an initial request 
and, if VA does not receive the records, 
at least one follow-up request to the new 
source or an additional request to the 
original source. 
(3) The claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from non-Federal agency 
or department custodians. The claimant 
must provide enough information to 
identify and locate the existing records, 
including: 
(i) The person, company, agency, or other 
custodian holding the records; 
(ii) The approximate time frame covered 
by the records; and 
(iii) In the case of medical treatment 
records, the condition for which 
treatment was provided. 
(4) If necessary, the claimant must 
authorize the release of existing records 
in a form acceptable to the person, 
company, agency, or other custodian 
holding the records. 
(c) Obtaining records in the custody of a 
Federal department or agency. (1) Subject 
to paragraphs (c)(2) through (c)(4) of 
this section, VA will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency. These records 
include but are not limited to: 
(i) Military records; 
(ii) Medical and other records from VA 
medical facilities; 
(iii) Records from non-VA facilities 
providing examination or treatment at VA 
expense; and 
(iv) Records from other Federal agencies. 
(2) VA will cease its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile. Cases in which VA may 
conclude that no further efforts are 
required include cases in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or that the custodian of such records 
does not have them. 
(3) The claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from Federal department 
or agency custodians. At VA's request, 
the claimant must provide enough 
information to identify and locate the 
existing records, including: 
(i) The custodian or agency holding the 
records; 
(ii) The approximate time frame covered 
by the records; and 
(iii) In the case of medical treatment 
records, the condition for which 
treatment was provided. 
(4) If necessary, the claimant must 
authorize the release of existing records 
in a form acceptable to the custodian or 
agency holding the records. 

(d) Circumstances where VA will refrain 
from or discontinue providing assistance. 
VA will refrain from providing assistance 
in obtaining evidence for a claim if the 
substantially complete or complete 
application for benefits indicates that 
there is no reasonable possibility that 
any assistance VA would provide to the 
claimant would substantiate the claim. VA 
will discontinue providing assistance in 
obtaining evidence for a claim if the 
evidence obtained indicates that there is 
no reasonable possibility that further 
assistance would substantiate the claim. 
Circumstances in which VA will refrain 
from or discontinue providing assistance 
in obtaining evidence include but are not 
limited to: 
(1) The claimant's ineligibility for the 
benefit sought because of lack of 
qualifying service, lack of veteran 
status, or other lack of legal 
eligibility; 
(2) Claims that are inherently not 
credible or clearly lack merit; 
(3) An application requesting a benefit 
to which the claimant is not entitled as 
a matter of law; and 
(4) The claimant's lack of cooperation in 
providing or requesting information or 
evidence necessary to substantiate the 
claim. 
(e) Duty to notify claimant of inability 
to obtain records. (1) VA will notify the 
claimant either orally or in writing when 
VA: 
(i) Has made reasonable efforts to obtain 
relevant non-Federal records, but is 
unable to obtain them; or 
(ii) After continued efforts to obtain 
Federal records, concludes that it is 
reasonably certain they do not exist or 
that further efforts to obtain them would 
be futile. 
(2) For non-Federal records requests, VA 
may provide the notice to the claimant at 
the same time it makes its final attempt 
to obtain the relevant records. 
(3) VA will make a written record of any 
oral notice conveyed under this paragraph 
to the claimant. 
(4) The notice to the claimant must 
contain the following information: 
(i) The identity of the records VA was 
unable to obtain; 
(ii) An explanation of the efforts VA 
made to obtain the records; 
(iii) The fact described in paragraph 
(e)(1)(i) or (e)(1)(ii) of this section; 
(iv) A description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and 
(v) A notice that the claimant is 
ultimately responsible for obtaining the 
evidence. 
(5) If VA becomes aware of the existence 
of relevant records before deciding the 
claim, VA will notify the claimant of the 
existence of such records and ask that 
the claimant provide a release for the 
records. If the claimant does not provide 
any necessary release of the relevant 
records that VA is unable to obtain, VA 
will ask that the claimant obtain the 
records and provide them to VA. 
(6) For the purpose of this section, if 
VA must notify the claimant, VA will 
provide notice to: 
(i) The claimant; 
(ii) His or her fiduciary, if any; and 
(iii) His or her representative, if any.
74 Fed. Reg. 31,856-8 (Jul.6, 2009) (to be codified at 
38 C.F.R. § 21.33).

VA provided the Veteran adequate notice in support of his 
claim such that he had a fair opportunity to present argument 
and evidence in response thereto.  In various emails, 
telephone calls and letters dated since 2007, VA informed the 
Veteran of the need to show that he is unemployable without 
the training he is pursuing in France.  The statement of the 
case informed of the criteria for vocational rehabilitation 
training outside the United States and VA personnel had 
previously discussed these criteria with the Veteran.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

In this case, some of the notice came in post-decisional 
documents and communications after the initial denial of the 
claim.  The Veteran was not prejudiced, since the notices 
should have put him on notice as to what was required, and he 
has had more than a year since the issuance of the statement 
of the case to submit additional evidence and argument, and 
to request a hearing.  Indeed, the Veteran did submit 
additional evidence and argument after the statement of the 
case.  Hence he has not been deprived of a meaningful 
opportunity to participate in the adjudication of his claim.

It does not appear that there is any outstanding evidence.  
Necessary opinions are of record.  There is, therefore, no 
additional assistance that would be reasonably likely to 
assist the Veteran in substantiating his claim.


II.  Analysis

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 2002).  Generally, a veteran is entitled to a 
program of vocational rehabilitation if he has a service-
connected disability that is rated 20 percent disabling or 
more and, as VA determines, is in need of rehabilitation due 
to an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 
38 C.F.R. § 21.40 (2009).

An employment handicap is defined as an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 
21.51(b) (2009).  The term "impairment" is defined as a 
restriction on employability caused by a veteran's service- 
and nonservice-connected disabilities, deficiencies in 
education and training, negative attitude towards the 
disabled, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(2009).

An "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2) 
(2009).

In each case in which a veteran has an employment handicap, 
VA must determine the reasonable feasibility of the veteran 
achieving a vocational goal.  38 U.S.C.A. 
§ 3106(a) (West 2002); 38 C.F.R. § 21.50 (2009).  "Vocational 
goal" is defined as gainful employment consistent with a 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(8).  To find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of a veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2) (2009).

Achievement of a vocational goal is feasible if the following 
conditions are met: 
(1) goal is identified; (2) veteran's physical and mental 
conditions permit training to begin within a reasonable 
period; and (3) veteran possesses the necessary educational 
skills and background to pursue the goal or will be provided 
services by VA to develop such necessary educational skills 
as part of the program.  38 C.F.R. § 21.53(d) (2009).

Achievement of a vocational goal is not reasonably feasible 
if the effects of a veteran's disabilities (service- and 
nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3) (2009).

VA may provide a vocational rehabilitation program outside 
the United States when VA determines that such training is 
necessary in a particular case to provide the preparation 
needed to render a veteran employable and enable such veteran 
to obtain and retain suitable employment, and in the best 
interest of such veteran and the Federal Government.  38 
U.S.C.A. § 3114 (West 2002)

VA has adopted the following regulation, to implement the 
provisions of 38 U.S.C.A. § 3114:

(a) General. VA may provide educational 
and vocational courses outside a State if 
the case manager determines that such 
training is in the best interest of the 
veteran and the Federal Government.

 (b) Specific conditions.

(1) The training must be necessary to 
enable the veteran to qualify for, 
obtain, and retain suitable employment in 
the occupational objective; and 

(2) Either: 

(i) The training is not available in the 
United States; or 

(ii) The training is available in the 
United States, but personal hardship 
would result from requiring that the 
veteran pursue training in this country; 
and 

(3) All necessary supportive and follow-
up services, including medical care and 
treatment and employment services, 
reasonably can be provided by or through 
VA, considering such factors as the 
availability, accessibility and cost of 
such services. 
38 C.F.R. § 21.130.

The Veteran had service that included as a cadet at the 
United States Military Academy (USMA) and in Southwest Asia 
in support of the Global War on Terrorism.  He graduated from 
USMA with a Bachelor of Science Degree in Political Science 
(focus on international politics).  Thereafter, as an active 
duty Officer, he developed significant management experience.  
He worked, in part, as a platoon leader, Assistant Secretary 
of the General Staff, and Assistant Deputy Chief of Staff for 
Operations.   

In a rating decision dated in December 2006, the RO granted 
the Veteran service connection for posttraumatic stress 
disorder, rated 30 percent disabling, obstructive sleep 
apnea, rated 30 percent disabling, a left knee disability, 
rated 10 percent disabling, tinnitus, rated 10 percent 
disabling, bilateral hearing loss, rated 0 percent disabling, 
and a sebaceous cyst on the right upper back, rated 0 percent 
disabling.  His combined evaluation was, and is, 60 percent. 

Later in December 2006, the Veteran applied for VA vocational 
rehabilitation training and employment services.  In March 
2007, the Veteran underwent a group orientation, during which 
a VA Counseling Psychologist (psychologist) explained the 
purpose of VA's Chapter 31 program, which is to encourage 
participants to learn what is needed to become employable and 
obtain and maintain a job.  The psychologist further 
explained that VA did not emphasize participating in a 
training problem unless it is necessary to get a job.  The 
Veteran underwent testing on this date, which revealed that 
he is in the very high range of intellect/learning 
capability.  

In April 2007, presumably in pursuit of finding a job, the 
Veteran registered for a job fair in Washington, D.C.  
According to a March 2008 letter from the Veteran, while 
there, three interviewers told him that he would be much more 
competitive for his desired position if he had a graduate 
degree.   

In May 2007, the Veteran, then age 29, participated in an 
initial Chapter 31 counseling meeting, during which he 
reported that he had not worked since discharge and had been 
attending a non-accredited Bible Truth and Church School for 
two years.  Allegedly, he needed such a sabbatical after his 
combat service, but was not interested in pursuing work as an 
ordained minister or church youth counselor.  The Veteran 
indicated that he would be completing this program in July 
2007 and had explored his options for continuing education.  
He indicated that it was in his best interest to pursue a 
graduate degree in Public Affairs and that he had applied 
for, and been accepted into, such a program in Paris, France 
(Sciences Po).  He expressed an interest in returning to 
government service to work in a high management position and 
explained that the training he planned to pursue in Paris, 
France would better qualify him for such work.  He requested 
payment of all associated fees, including tuition, housing, 
food and health insurance, totaling $184,190.  

The counselor questioned the Veteran regarding his approach 
to entering federal civil service employment, noting that 
with his degree and background and without additional 
graduate training, the Veteran appeared to be a strong 
candidate for government service positions, both state and 
federal.  The counselor noted that, since discharge, the 
Veteran had not completed any vocational exploration or 
applied for any federal civil service job.  The counselor 
provided the Veteran various occupational resources to assist 
him in pursuing employment and guided him regarding how to 
contact employers, conduct labor market research and obtain 
training information.  

In a report of contact dated in June 2007, the Veteran was 
advised by a Veteran's Rehabilitation Counselor that the 
University of California at Los Angeles, and the University 
of Southern California (both in the area where he was living) 
offered MPA degrees.  He reported that he was a resident of 
Texas, and had previously been accepted into the MPA program 
at the University of Texas.  He believed, however, that the 
program in France was stellar.

The RO then completed case staffing and determined that the 
Veteran was is in need of rehabilitation due to a serious 
employment handicap.  The RO also determined that it was 
reasonably feasible for the Veteran to reenter the civilian 
workforce and return to competitive employment.  The RO 
indicated that the plan for pursuing a graduate degree in 
France was not an appropriate action, that the Veteran had 
not sought employment since his discharge from service in 
order to determine his ability to do so using his education 
and background, and that there were a significant number of 
similar Master's programs in the United States.  

The RO thus offered the Veteran direct placement services and 
assistance in seeking employment using his education and 
experience.  The RO indicated that the RO's offer in this 
regard was based on VA's vocational rehabilitation five-track 
system, which identified direct placement services as an 
initial option for those with transferable skills and 
sufficient education and training for reemployment.   

In September 2007, the Veteran declined the RO's offer for 
direct placement services and indicated that he would explore 
such placement on his own.  Thereafter, but during the same 
month, the RO stopped action on the Veteran's claim.  

Since then, the Veteran has continued to pursue graduate 
training and has avoided seeking employment.  He has spent 
time researching VA's ability to finance graduate programs 
abroad, including the one in which he is enrolled.  He argues 
that such program is eligible for VA funding and is unique 
and not comparable to any program offered in the United 
States.  In an email dated November 2007, the Veteran 
referred to the RO's September 2007 letter informing him that 
action had been stopped on his claim and queried why the RO 
thought that he was pursuing job search options.  His 
statement is this regard makes clear the fact that, since he 
attended the job fair, he has not sought employment.  The 
Board cannot therefore make a determination that the Veteran 
is unemployable without additional training.  

The program of oversees training being pursued by the 
Veteran, doe not meet any of the requirements of 38 C.F.R. 
§ 21.130.  First, a case manager has not found that it is in 
the best interest of the Veteran and the Federal Government.  
The same degree program is available in the United States, as 
evidenced by the June 2007 report, and the fact that the 
Veteran had actually been accepted into such a program.

The Veteran argues that the French program is superior to any 
available in the United States.  Assuming arguendo that this 
is so, the fact remains that the training is available in the 
United States.  There is no legal or regulatory provision 
that requires VA to pay for an overseas program, simply 
because that program might be more advantageous than the same 
programs in the United States.  

The Veteran has also argued that the French program is 
unique.  He has alleged without elaboration that the 
curriculum is unique, that it has small class sizes, and has 
advantages because it is in Europe.  It is perhaps true that 
any program would be unique by virtue of its location, 
variations in curriculum, and class sizes.  The fact remains 
that the Veteran will graduate from the French program with 
the same credentials he would have received at available 
programs in the United States.

There is also no showing of personal hardship from requiring 
the Veteran to pursue training in this country.  He was 
settled in the United States when he applied for the claimed 
benefits and was residing in an area where he had access to 
multiple MPA programs.  He has made no allegation of 
hardship.

The Board concludes that the criteria for entitlement to 
vocational rehabilitation training outside the United States 
under the provisions of Chapter 31, Title 38, United States 
Code, are not met.  The preponderance of the evidence is 
against this claim.  The benefit-of-the-doubt rule is thus 
not for application.




							(CONTINUED ON NEXT PAGE)
ORDER

Vocational rehabilitation training outside the United States 
under the provisions of Chapter 31, Title 38, United States 
Code, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


